176 S.W.3d 306 (2004)
EL PASO ENERGY CORPORATION and El Paso Natural Gas Company, Appellants,
v.
Diane HEADY and Richard Heady, Co-Personal Representatives of the Estates of Royle Heady, Kelsey Lynn Heady and Tamber Marie Heady, Appellees.
El Paso Energy Corporation and El Paso Natural Gas Company, Relators.
Nos. 01-03-01128-CV, 01-03-01282-CV.
Court of Appeals of Texas, First District, Houston.
August 5, 2004.
Murray Fogler, McDade, Fogler, Maines, L.L.P., Reagan W. Simpson, King & Spalding LLP, Houston, for appellants.
Ronald D. Krist, Krist Law Firm, P.C., Houston, for appellees.
Panel consists of Chief Justice RADACK and Justices ALCALA and BLAND.


*307 OPINION DISMISSING APPEAL AND MANDAMUS
PER CURIAM.
The parties filed unopposed motions to dismiss the interlocutory appeal in cause number 01-03-01128-CV and the petition for writ of mandamus in cause number 01-03-01282-CV. These cases are reinstated and the motions are granted. We dismiss the appeal and petition for writ of mandamus.
It is so ORDERED.